          Case 2:19-cv-01878-MMD-NJK Document 34 Filed 04/21/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10   IP POWER HOLDINGS LIMITED,
                                                            Case No.: 2:19-cv-01878-MMD-NJK
11           Plaintiff(s),
                                                                           ORDER
12   v.
                                                                       [Docket No. 33]
13   WESTFIELD OUTDOOR, INC.,
14           Defendant(s).
15         Pending before the Court is the parties’ amended proposed discovery plan. Docket No. 33.
16 Consistent with the parties’ proposal, initial disclosures must be exchanged by May 11, 2020. In
17 all other respects, the amended proposed discovery plan is DENIED without prejudice in light of
18 Chief United States District Judge Miranda M. Du’s recent adoption of amendments to the local
19 rules. See Gen. Order 2020-07 (effective April 17, 2020). These amendments include changes to
20 the local patent rules with respect to, inter alia, the default structure of scheduling orders and the
21 settlement conferences required. LPR 1-19, 1-22. The parties are instructed to consult these
22 amendments1 and to file a further amended discovery plan by April 28, 2020.
23         IT IS SO ORDERED.
24         Dated: April 21, 2020
25                                                                ______________________________
                                                                  Nancy J. Koppe
26                                                                United States Magistrate Judge
27
          1
             The local rules, as amended, are available at: www.nvd.uscourts.gov/wp-
28 content/uploads/2020/04/Local-Rules-of-Practice-Amended-2020.pdf.

                                                     1
